


110 HR 3410 IH: Hardest Working Americans Tax Relief

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3410
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Jefferson
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  overtime pay from gross income.
	
	
		1.Short titleThis Act may be cited as the
			 Hardest Working Americans Tax Relief
			 Act of 2007.
		2.Exclusion of overtime
			 pay from gross income
			(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to items specifically excluded from gross
			 income) is amended by inserting after section 139A the following new
			 section:
				
					139B.Overtime
				pay
						(a)In
				generalIn the case of an individual, gross income shall not
				include any qualified overtime payment.
						(b)PhaseoutThe
				amount excluded from income by subsection (a) shall be reduced (but not below
				zero) by the amount which bears the same ratio to adjusted gross income
				(determined without regard to subsection (a)) as—
							(1)the excess
				of—
								(A)adjusted gross
				income (as so determined), over
								(B)the applicable
				poverty line, bears to
								(2)the applicable
				poverty line.
							(c)DefinitionsFor
				purposes of this section—
							(1)Qualified
				overtime paymentThe term
				qualified overtime payment means overtime compensation paid
				pursuant to section 7(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C.
				207(a)(1)) for employment in excess of the hours specified in such
				section.
							(2)Applicable
				poverty lineThe term
				applicable poverty line means with respect to a taxable year, the
				poverty line, as determined in accordance with criteria established by the
				Director of the Office of Management and Budget, for the calendar year with
				which or in which such taxable year begins, taking into account the filing
				status of the taxpayer and number of dependents for which an exemption is
				allowable under section 151.
							.
				
			(b)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of such Code is amended by inserting after the item relating to
			 section 139A the following new item:
				
					
						Sec. 139B. Overtime
				pay.
					
					.
			(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
